Citation Nr: 1524630	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.
 
2.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus.
 
3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. L. Puchnick, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 1971 to December 1972, with subsequent periods of active duty for training (ADT) and inactive duty training (IDT) in the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from Rating Decisions dated February 2007 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a September 2012 decision, the Board denied the Veteran's claims for service connection for:  (1) diabetes mellitus; (2) a heart disorder, claimed as secondary to diabetes mellitus; (3) hypertension, claimed as secondary to diabetes mellitus; and (4) erectile dysfunction, claimed as secondary to diabetes mellitus.  The Veteran appealed the denial of all claims to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2014 Memorandum Decision, the Court vacated the Board's denial of the claims of for service connection, to include as secondary to diabetes mellitus.  In remanding the claims to the Board, the Court first found that it was "unclear" how the Board formed "the impression that a person must be present at or a short time after the moment that herbicides are applied to suffer from the ill effects of their use."  Second, the Court determined that the Board "failed to adequately explain why it chose not to take into consideration its June 2004 decision granting another veteran entitlement to disability benefits for diabetes mellitus resulting from herbicide exposure."  Finally, the Court indicated that remand was warranted because the Board "tersely concluded that the benefit of the doubt rule is inapplicable in this case."  

The Veteran presented testimony at a June 2012 Travel Board hearing.  A transcript of said hearing is associated with the claims file.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was exposed to Agent Orange while on ADT in August 1974 with the 756 Engineer Company, 187th Infantry Brigade, at Fort Drum, New York, which resulted in his developing diabetes mellitus.  He also asserts that a heart disorder, hypertension, and erectile dysfunction are proximately due to or a result of diabetes mellitus.  

The Veteran has testified that during his period of ADT with the 756th Engineer Company of the 187th Infantry Brigade at Fort Drum, his unit alternated jobs.  One week, they were out doing work around the base, basically cutting shrubs and cutting back trees and cutting back weeds along the edge of roads, and then the second week, they switched with other half of the company and were out on field maneuvers, sleeping in tents and doing war games.   It was indicated that he spent time in the areas that were "being compromised by the spraying of the Agent Orange."  

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Not all herbicide agent exposure qualifies for presumptive service connection, however. 38 U.S.C.A. § 1116 (f) states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307 (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram.  

The record shows that JSSRC was contacted to determine whether there is any record of the Veteran's exposure to herbicide agents.  A July 2009 response noted that Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Drum during the period from August 17, 1974 to August 30, 1974.  

A January 2009 response from the C&P Service indicates that documents from the DoD were reviewed to determine actual exposure of the appellant to herbicides.  The C&P Service confirmed that Agent Orange was used at Fort Drum in the spring of 1959, but noted that small scale non-tactical herbicide applications have not been compiled into a list and records of such activity have not been kept.  Regarding the 1959 application, this involved helicopter spraying of 13 drums over a 4.0-square mile artillery range.  Fort Drum itself includes over 138 square miles. There is no record of testing during 1974 or any other year.  It was also noted that a 1984 DoD document that refers to "interviews" showing small-scale brush clearing herbicide use along roads from the 1960s to early 1970s.  

The record includes the letter dated February 28, 1984, from the U.S. Army Toxic and Hazardous Materials Agency, Aberdeen Proving Ground, Maryland.  The letter references an exploratory survey to determine whether specific contaminants "are migrating or have the potential to migrate beyond the installation's boundaries."  The letter also states that during the course of the exploratory survey, "herbicide 2, 4, 5-T will be analyzed for by collecting samples from potential source areas.  According to interviews obtained during a preliminary installation evaluation conducted in 1980, this particular herbicide was used on the range impact areas to improve the line of vision from observation points to target impact areas.  The herbicide was also used to control brush along roads in the main impact area.  Interviews indicate 2, 4, 5-T was utilized during the 1960's through the early 1970's."

Additional evidence submitted by the Veteran includes an assessment prepared for the U.S. Army Toxic and Hazardous Materials Agency and Fort Drum, dated July 1981.  This study addressed pesticide and herbicide applications at Fort Drum.  It stated that, from 1969 to 1978, two herbicides were applied at Fort Drum:  2, 4-D was applied to control vegetation along fences, and 2, 4, 5-T was used to control brush along Town Line Road and Russell Turnpike.  The assessment also referenced "a large quantity of herbicide (exact composition could not be determined" which was sprayed from a helicopter in the late 1950's, as well as a 1961 application of an experimental defoliant.  It noted that, according to interviews, 2, 4, 5-T was used from the 1950s to the early 1970s to improve line of vision from observation points to target areas.  

The Veteran also submitted a November 1992 letter from the U.S. Army Joint Services Environmental Support Group referring to the 1959 application of chemical components of Agent Orange during defoliation conducted at Camp (Fort) Drum.

The record also includes the July 2013 Brief for Appellant, which referred to a report published in 1994 by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam.  The report includes discussion of a June 1959 experiment by Dr. James Brown at Fort Drum, demonstrating the long-term effectiveness of aerially-dispensed herbicides in improving visibility for military operations.  The report also includes a reference to Fort Drum and cites the use of Agent Purple (formulated from 2, 4-D and 2, 4, 5-T) first being tested at Fort Drum during a defoliation test in 1959, the herbicide being most effective on broadleaf plants.  

As noted above, in the June 2014 Memorandum Decision, the Court vacated the Board's denial of the claims and indicated that it was unclear how the Board formed the impression that a person must be present at or a short time after the moment that herbicides are applied to suffer from the ill effects of their use.

In light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims.  It is requested that the AOJ 
seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to Agent Orange during service at Fort Drum in August 1974. 

With regard to the claims of entitlement to service connection for a heart disorder, hypertension and erectile dysfunction, claimed as secondary to diabetes mellitus, because the diabetes mellitus claim must be remanded, the Board finds that the other issues must also be remanded because they are inextricably intertwined with the claim of entitlement to service connection for diabetes mellitus.  See Tyreus v. Shinseki, 23 Vet. App. 166 (2009). 

Accordingly, the case is REMANDED for the following action:


1. The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to Agent Orange during service at Fort Drum in August 1974.  

2. After all development has been completed, the AOJ should reajudicate the issues on the appeal, to include consideration of all relevant additional evidence.  If the benefits sought are not granted, the AOJ should furnish both the Appellant and the Veteran with a Supplemental Statement of the Case, and should give the Appellant a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




